DETAILED ACTION

This office action is in response to the application filed on 04/30/2020.  Claims 1-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawing
The drawing submitted on 04/30/2020 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/07/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

04/30/2020
Claims 1, 18 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Snow et al. (US Patent or PG Pub. No. 4683528, hereinafter ‘528).
20160329819 Chen et al.
Claim 1, ‘528 teaches a signal transmission circuit (e.g., 32) for transmitting control information from a secondary side of a power converter to a primary side of the power converter (e.g., see Fig. 1-4), the signal transmission circuit comprising: 
a transmitter circuit, configured to generate a ramp signal (e.g., the signal at node 82) at least according to a first control signal (e.g., the SUPPLY VOLTAGE 53) outputted from the secondary side, wherein the first control signal indicates the control information provided for a switch (e.g., 26) in the primary side (e.g., see Fig. 1-4); 
a signal transformer (e.g., 42), coupled to the transmitter circuit, the signal transformer being configured to convert the ramp signal to generate an output signal (e.g., 40), wherein the output signal comprises at least one positive-going component (e.g., the Position Modulated Control Pulse from 42, see Fig. 4) and at least one negative-going component to indicate the control information (Examiner note: “the negative-going component” has been treated as optional since the limitation as recited only require one of one of a positive-going component and a negative-going component); and 
a detection circuit (e.g., the circuits comprising 104, 112, 110, 100, 102, see Fig. 3), coupled to the signal transformer, the detection circuit being configured to detect the at least one positive-going component and the at least one negative- going component and to generate a second control signal (e.g., the Switch Drive Signal at node 34) to provide the control information for the switch (e.g., see Fig. 1-4) (Examiner note: “the negative-going component” has been treated as optional since the limitation as recited only require one of one of a positive-going component and a negative-going component).

    PNG
    media_image1.png
    467
    949
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    552
    927
    media_image2.png
    Greyscale


Claim 18, ‘ teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the ramp signal comprises a first ramp pulse and a second ramp pulse (e.g., 1st and 2nd ramps  of signal 66 respectively, see Fig. 4); 
the signal transformer is configured to convert the first ramp pulse to generate one of the positive-going component (e.g., the 1st pulse of 92 corresponding to the 1st ramp of signal 66, see Fig. 4) and the negative-going component, and convert the second ramp pulse to generate the other of the positive-going component  (e.g., the 2nd pulse of 92 corresponding to the 2nd  ramp of signal 66, see Fig. 4) and the negative-going component  (Examiner note: “the negative-going component” has been treated as optional since the limitation as recited only require one of one of a positive-going component and a negative-going component).
Allowable Subject Matter
Claims 2-17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-21 are allowable.
The following is a statement of reasons for the indication of allowable subject matters:
For claims 2-11, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein when the first control signal is an on signal, the positive-going component and the negative-going component are generated one after the other, the detection circuit is configured to generate a first portion of the second control signal in response to one of the positive-going component and the negative-going component first detected to turn on the switch, and to generate a second portion of the second control signal in response to the other of the positive-going component and the negative-going component second detected to turn off the switch.
For claims 12-17, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein when the control information indicates an on-time duration of the switch, the transmitter circuit is configured to output a first ramp pulse and a second ramp pulse as the ramp signal according to the first control signal; one of the first ramp pulse and the second ramp pulse indicates a turn-on operation of the switch, and the other of the first ramp pulse and the second ramp pulse indicates a turn-off operation of the switch.
For claim 19, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the signal transformer comprises: a first winding comprising a first end and a second end, wherein the first end of the first winding is arranged to receive the first ramp pulse, and the second end of the first winding is arranged to receive the second ramp pulse; and a second winding comprising a first end and a second end, wherein the first end of the second winding is arranged to output the output signal, and the second end of the second winding is coupled to a reference voltage.
For claims 20-21, the prior art does not disclose or suggest a control circuit for a power converter, primarily,… a first control unit, …; a signal transmission circuit, …, the signal transmission circuit having: a transmitter circuit, configured to generate a ramp signal according to the on signal and the flag signal; a signal transformer, coupled to the transmitter circuit, the signal transformer being configured to convert the ramp signal to generate an output signal, wherein when the flag signal indicates that the predetermined function is not activated, the transmitter circuit is configured to generate the ramp signal according to the on signal, and the output signal having a positive-going component and a negative-going component occurring one after the other; when the flag signal indicates that the predetermined function is activated, the transmitter circuit is configured to generate the ramp signal according to the flag signal, and the output signal comprises one of the positive-going component and the negative-going component consecutively occurring a plurality of times; and a detection circuit, coupled to the signal transformer, the detection circuit being configured to detect the positive-going component and the negative-going component to generate a second control signal; ….
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838










Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-21 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a signal transmission circuit for transmitting control information from a secondary side of a power converter to a primary side of the power converter, primarily, having … a transmitter circuit, configured to generate a ramp signal at least according to a first control signal outputted from the secondary side, wherein the first control signal indicates the control information provided for a switch in the primary side; a signal transformer,…, … being configured to convert the ramp signal to generate an output signal, wherein the output signal having at least one positive-going component and at least one negative-going component to indicate the control information; … a detection circuit, …, … being configured to detect the at least one positive-going component and the at least one negative-going component and to generate a second control signal to provide the control information for the switch.
For claims 12, 19, 20, see previous office action sent on 02/15/2022 for examiner's statement of reasons for the indication of allowable subject matters.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838